Citation Nr: 0127211	
Decision Date: 12/12/01    Archive Date: 12/19/01	

DOCKET NO. 00-22 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $21,187.80 plus accrued 
interest.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1979 to 
October 1995.

This matter arises from a November 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) rendered by the St. Petersburg, Florida, 
Regional Office (RO).  During the appellate process, the case 
was transferred to the Indianapolis, Indiana, RO; that RO 
currently has jurisdiction over the matter now on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

During the appellate process, the veteran indicated that he 
had made a number of good faith attempts to sell the real 
property whose ultimate foreclosure led to the indebtedness 
now at issue.  Because the RO determined that the veteran 
demonstrated bad faith in the creation of the indebtedness, 
the Board believes that the veteran should be given every 
opportunity to demonstrate good faith attempts on his part to 
avoid foreclosure prior to appellate consideration to ensure 
that he has been accorded due process of law.

The Board notes that the record is devoid of a VA Form 20-
5655, Financial Status Report.  Information regarding the 
monthly income and expenses of the veteran and his family may 
ultimately be pertinent to the Board's final determination in 
this case.  As such, the veteran should be given an 
opportunity to submit such information prior to appellate 
disposition.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be requested to 
submit any documentation regarding his 
purported attempts to sell the real 
property whose ultimate foreclosure led 
to the indebtedness at issue.  All 
documentation received by the RO should 
be made a permanent part of the appellate 
record.

2.  The veteran should be furnished a VA 
Form 20-5655, Financial Status Report.  
The veteran is hereby informed that 
failure to complete this form accurately 
and comprehensively may adversely affect 
his claim.

3.  Once the foregoing has been 
accomplished, the COWC should again 
review the claim.  If the benefit sought 
on appeal is not granted, the veteran 
should be furnished a supplemental 
statement of the case.  He should also be 
given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

